Per Curiam.

This action was brought against defendant as indorser upon two< promissory notes made by one Henry D. Stringer and of which plaintiff was the owner and holder. Each note was for $640, and interest; one was payable in three months after February 6, 1900; and the other in six months.from said date. At maturity the three months’ note was presented for payment, but was not paid, and subsequently it is claimed an agreement was made by plaintiff, who was still the owner and holder of the dishonored note, and defendant, that-plaintiff should renew this note, and in consideration of his doing so defendant should indorse the six months’ note and also the renewal note, and it is further claimed that, pursuant to this agreement, defendant indorsed both notes. Upon presentation at maturity neither of the notes was paid, and both were duly protested. The defense litigated upon the trial was that the indorsement? were obtained by false and fraudulent representations made to the defendant regarding the terms and conditions of a deed of conveyance by which certain real estate had been conveyed by defendant to plaintiff. The false representations, it is conceded, were to the effect that defendant was liable for certain unpaid water rents o and taxes. Whereas, in truth, no such liability existed. Defendant insisted that it was on reliance upon false representations regarding his liability by the terms of the deed that he was induced to indorse the notes, and not in consideration of the renewal of the dishonored note. The charge of the learned *787trial court indicates that the presiding justice entertained some pretty strong views on the facts, but no exception was taken +o his remarks; the judgment was affirmed on appeal in the court below, and as our decision must rest upon exceptions properly taken we are not called upon to review, the facts.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment affirmed, with costs.